 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
June 26, 2007 effective as of July 9, 2007 (the “Effective Date”), by and
between Sprint Nextel Corporation, a Kansas corporation (the “Company”) on
behalf of itself and any of its subsidiaries, affiliates and related entities,
and Keith O. Cowan (the “Executive”) (the Company and the Executive,
collectively, the “Parties,” and each, a “Party”). Certain capitalized terms are
defined in Section 29.
WITNESSETH:
     WHEREAS, the Company desires to employ the Executive in the position and on
the terms and conditions set forth below and the Executive desires to accept
such employment;
     WHEREAS, the Executive and the Company desire to enter into this Agreement;
and
     NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive agree as follows:
     1. Employment.
          (a) The Company will employ the Executive and the Executive will be
employed by the Company upon the terms and conditions set forth herein.
          (b) The employment relationship between the Company and the Executive
shall be governed by the general employment policies and practices of the
Company, including without limitation, those relating to the Company’s Code of
Conduct, confidential information and avoidance of conflicts, except that when
the terms of this Agreement differ from or are in conflict with the Company’s
general employment policies or practices, this Agreement shall control.
     2. Term. Subject to termination under Section 9, the Executive’s employment
shall be for an initial term of 36 months commencing on the Effective Date and
shall continue through the third anniversary of the Effective Date (the “Initial
Employment Term”). At the end of the Initial Employment Term and on each
succeeding anniversary of the Effective Date, the Employment Term will be
automatically extended by an additional 12 months (each, a “Renewal Term”),
unless not less than 12 months prior to the end of the Initial Employment Term
or any Renewal Term, either the Executive or the Company has given the other
written notice (in accordance with Section 20) of nonrenewal. The Executive
shall provide the Company with written notice of his intent to terminate
employment with the Company at least 30 days prior to the effective date of such
termination.

 



--------------------------------------------------------------------------------



 



     3. Position and Duties of the Executive.
          (a) The Executive shall serve as President-Strategic Planning and
Corporate Initiatives, and agrees to serve as an officer of any enterprise
and/or agrees to be an employee of any Subsidiary as may be requested from time
to time by the Board of Directors of the Company (the “Board”), any committee or
person delegated by the Board or the Chief Executive Officer of the Company (the
“Chief Executive Officer”). In such capacity, the Executive shall report
directly to the Chief Executive Officer of the Company or the Chairman of the
Board. The Executive shall have such duties, responsibility and authority
commensurate with the Executive’s title and position, and such additional duties
and responsibilities, as may be assigned to the Executive from time to time by
the Chief Executive Officer, the Board or such other officer of the Company as
may be designated by the Chief Executive Officer or the Board.
          (b) During the Employment Term, the Executive shall, except as may
from time to time be otherwise agreed to in writing by the Company, during
reasonable vacations (as set forth in Section 7 hereof) and authorized leave and
except as may from time to time otherwise be permitted pursuant to Section 3(c),
devote his best efforts, full attention and energies during his normal working
time to the business of the Company, any duties as may be delineated in the
Company’s Bylaws for the Executive’s position and title and such other related
duties and responsibilities as may from time to time be reasonably prescribed by
the Board, any committee or person designated by the Board, or the Chief
Executive Officer, in each case, within the framework of the Company’s policies
and objectives.
          (c) During the Employment Term, and provided that such activities do
not contravene the provisions of Section 3(a) or Sections 10, 11, 12 or 13
hereof and, provided further, the Executive does not engage in any other
substantial business activity for gain, profit or other pecuniary advantage
which materially interferes with the performance of his duties hereunder, the
Executive may participate in any governmental, educational, charitable or other
community affairs and, subject to the prior approval of the Chief Executive
Officer serve as a member of the governing board of any such organization or any
private or public for-profit company. The Executive may retain all fees and
other compensation from any such service, and the Company shall not reduce his
compensation by the amount of such fees.
     4. Compensation.
          (a) Base Salary. During the Employment Term, the Company shall pay to
the Executive an annual base salary of $725,000, (the “Base Salary”), which Base
Salary shall be payable at the times and in the manner consistent with the
Company’s general policies regarding compensation of the Company’s senior
executives. The Base Salary will be reviewed periodically by the Compensation
Committee and may be increased (but not decreased, except for across-the-board
reductions generally applicable to the Company’s senior executives) from time to
time in the sole discretion of the Compensation Committee.
          (b) Incentive Compensation.
     (i) The Executive will continue to be eligible to participate in any
short-term and long-term incentive compensation plans, annual bonus plans and

2



--------------------------------------------------------------------------------



 



such other management incentive programs or arrangements of the Company approved
by the Board that are generally available to the Company’s senior executives,
including, but not limited to, the STIP, and the LTSIP. Incentive compensation
shall be paid in accordance with the terms and conditions of the applicable
plans, programs and arrangements.
     (ii) Annual Performance Bonus. During the Employment Term, the Executive
shall be entitled to participate in the STIP, with such opportunities as may be
determined by the Compensation Committee in its sole discretion (“Target
Bonuses”), and as may be increased (but not decreased, except for
across-the-board reductions generally applicable to the Company’s senior
executives) from time to time, and the Executive shall be entitled to receive
full payment of any award under the STIP, determined pursuant to the STIP (a
“Bonus Award”).
(A) 2007 STIP. The Executive’s Target Bonus for 2007 shall be $906,250. The
Bonus Award for 2007 will not be prorated for the portion of the STIP
performance period before the Effective Date and will be the greater of Target
Bonus or the Bonus Award based on actual performance.
     (iii) Long-Term Performance Bonus. During the Employment Term, the
Executive shall be entitled to participate in the LTSIP with such opportunities,
if any, as may be determined by the Compensation Committee (“LTSIP Target Award
Opportunities”).
     (iv) Incentive bonuses, if earned, shall be paid when incentive
compensation is customarily paid to the Company’s senior executives in
accordance with the terms of the applicable plans, programs or arrangements.
     (v) Pursuant to the Company’s applicable incentive or bonus plans as in
effect from time to time, the Executive’s incentive compensation during the term
of this Agreement may be determined according to criteria intended to qualify as
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”).
          (c) Equity Compensation. The Executive shall be eligible to
participate in such equity incentive compensation plans and programs as the
Company generally provides to its senior executives, including, but not limited
to, the LTSIP. During the Employment Term, the Compensation Committee may, in
its sole discretion, grant equity awards to the Executive, which would be
subject to the terms of the respective award agreements evidencing such grants
and the applicable plan or program.
     (i) 2007 LTSIP. The Compensation Committee hereby authorizes the grant of a
pro-rated award to the Executive, as of the Effective Date, of an option right
to purchase 157,828 shares of the Company’s Series 1 common stock $2.00 par
value (the “Common Stock”) at an option price equal to the closing price of

3



--------------------------------------------------------------------------------



 



the Common Stock on the Effective Date and 56,844 performance-based restricted
stock units. These awards will be governed by the terms of the Evidence of Award
attached as Exhibit A to this Agreement.
     (ii) Sign-on Equity. The Compensation Committee hereby authorizes the grant
to the Executive, as of the Effective Date, of an option right to purchase
315,657 shares of Common Stock at an option price equal to the closing price of
the Common Stock on the Effective Date and 113,688 restricted stock units. These
awards will be governed by the terms of the Evidence of Award attached as
Exhibit B to this Agreement.
     (iii) 2008 LTSIP. Subject to approval by the Compensation Committee, the
Executive will the eligible to participate in the 2008 LTSIP at a target award
of $5 million.
     5. Benefits.
          (a) During the Employment Term, the Company shall make available to
the Executive, subject to the terms and conditions of the applicable plans,
participation for the Executive and his eligible dependents in:
(i) Company-sponsored group health, major medical, dental, vision, pension and
profit sharing, 401(k) and employee welfare benefit plans, programs and
arrangements (the “Employee Plans”) and such other usual and customary benefits
in which senior executives of the Company participate from time to time, and
(ii) such fringe benefits and perquisites as may be made available to senior
executives of the Company as a group.
          (b) The Executive acknowledges that the Company may change its benefit
programs from time to time which may result in certain benefit programs being
amended or terminated for its senior executives generally.
          (c) If, by reason of entering into this Agreement and becoming an
employee of the Company, the Executive forfeits any compensation from his former
employer, AT&T Inc., or any of its present or former subsidiaries (collectively
“AT&T Inc.”) that was previously vested but not yet paid, or he is required to
repay compensation from AT&T Inc., the Company will pay the Executive promptly
following his providing the Company with satisfactory documentation thereof, an
amount in cash equal to the sum of any such amounts.
          (d) If the Executive elects to continue coverage under his former
employer’s group health plan pursuant to the provisions of Section 4980B of the
Code for the period before he becomes eligible to participate in the Company’s
group health plans, the Company will reimburse the Executive for any premiums
paid by the Executive for such continuation coverage.
     6. Expenses. The Company shall pay or reimburse the Executive for
reasonable and necessary business expenses incurred by the Executive in
connection with his duties on behalf of the Company in accordance with the
Company’s Enterprise Financial Services—Employee Travel and Expense Policy, as
may be amended from time to time, or any successor policy, plan program or
arrangement thereto and any other of its expense policies applicable to senior
executives of the Company, following submission by the Executive of
reimbursement expense forms in a form consistent with such expense policies.

4



--------------------------------------------------------------------------------



 



     7. Vacation. In addition to such holidays, sick leave, personal leave and
other paid leave as is allowed under the Company’s policies applicable to senior
executives generally, the Executive shall be entitled to participate in the
Company’s vacation policy in accordance with the Company’s policy generally
applicable to senior executives. The duration of such vacations and the time or
times when they shall be taken will be determined by the Executive in
consultation with the Company.
     8. Place of Performance. In connection with his employment by the Company,
the Executive shall be based at the principal executive offices of the Company
in the vicinity of Fairfax County, Virginia (the “Place of Performance”), except
for travel reasonably required for Company business or for work performed at an
appropriate alternative location. Within 15 months of the Effective Date, the
Executive will establish a secondary residence in the area surrounding the
Executive’s Place of Performance, in accordance with the Company’s relocation
policy. If the Company relocates the Executive’s place of work more than 50
miles from his place of work prior to such relocation, the Executive shall
relocate the secondary residence within (a) 50 miles of such relocated executive
offices or (b) such total miles that does not exceed the total number of miles
the Executive commuted to his place of work prior to relocation of the
Executive’s place of work. In establishing a secondary residency as provided in
this Section 8, the Executive shall be eligible to participate in the Company’s
Executive — New Employee Relocation Program. Exceptions to the program will be
limited to interim living arrangements not to exceed $10,000 per month and shall
be administered in a manner consistent with the Company’s normal exception
process subject in each case to approval by the Chief Executive Officer.
     9. Termination.
          (a) Termination by the Company for Cause or Resignation by the
Executive Without Good Reason. If, during the Employment Term, the Executive’s
employment is terminated by the Company for Cause, or if the Executive resigns
without Good Reason, the Executive shall not be eligible to receive Base Salary
or to participate in any Employee Plans with respect to future periods after the
date of such termination or resignation except for the right to receive accrued
but unpaid cash compensation and vested benefits under any Employee Plan in
accordance with the terms of such Employee Plan and applicable law.
          (b) Termination by the Company Without Cause or Resignation by the
Executive for Good Reason outside of the CIC Severance Protection Period. If,
during the Employment Term, the Executive’s employment is terminated by the
Company without Cause or the Executive terminates for Good Reason prior to or
following expiration of the CIC Severance Protection Period, the Executive shall
be entitled to receive from the Company the Executive’s accrued, but unpaid,
Base Salary through the date of termination of employment, payable in accordance
with the Company’s normal payroll practices, and conditioned upon the Executive
delivering to the Company a release in a form reasonably satisfactory to the
Company with all periods for revocation expired, in full satisfaction of the
Executive’s rights and any benefits the Executive might be entitled to under the
Separation Plan and this Agreement, unless otherwise specified, during the
Payment Period, the Executive shall be entitled to:

5



--------------------------------------------------------------------------------



 



     (i) receive from the Company periodic payments equal to his Base Salary in
effect prior to the termination of his employment in accordance with the
Company’s normal payroll practices;
     (ii) (A) receive a pro rata payment of the Bonus Award for the portion of
the Company’s fiscal year prior to the date of termination of his employment,
(B) receive a pro rata payment of the Capped Bonus Award for the portion of the
Company’s fiscal year following the date of termination of his employment, (C)
receive for the next fiscal year following the fiscal year during which
termination of his employment occurs, the Capped Bonus Award; and (D) receive
payment of a pro rata portion of the Capped Bonus Award for the second year
following the fiscal year during which the Executive’s employment terminates
(for purposes of this Section 9(b)(ii) any pro rata payment shall be determined
based on the methodology for determining pro rated awards under the STIP);
provided, however, that to the extent the Executive’s employment is terminated
for Good Reason due to a reduction of the Executive’s Target Bonus, in
accordance with Section 29(x)(ii), the Executive’s Target Bonus for the purposes
of this Section 9(b)(ii) shall be the Executive’s Target Bonus immediately prior
to such reduction;
     (iii) continued participation at then-existing participation and coverage
levels for 24 months in the Company’s medical, dental, vision and employee life
insurance plans comparable to the terms in effect from time to time for the
Company’s senior executives, including any co-payment and premium payment
requirements, except that (A) following such period, the Executive shall retain
any rights to continue coverage under the Company’s medical, dental, vision and
employee life insurance plans under the benefits continuation provisions
pursuant to Section 4980B of the Code by paying the applicable premiums of such
plans; (B) the Executive shall no longer be eligible to receive the benefits
otherwise receivable pursuant to this Section 9(b)(iii) as of the date that the
Executive becomes eligible to receive comparable benefits from a new employer;
and (C) the Company will not provide for cash in lieu of benefits under this
Section 9(b)(iii); and
     (iv) receive outplacement services by a firm selected by the Company at its
expense in an amount not to exceed $35,000, and the Company will not provide for
cash in lieu of this benefit.
          (c) Termination by the Company Without Cause or Resignation by the
Executive for Good Reason During the CIC Severance Protection Period. If prior
to the expiration of the Employment Term and during the CIC Severance Protection
Period, the Executive’s employment is terminated by the Company without Cause or
the Executive terminates his employment for Good Reason, subject to the terms
and conditions of the CIC Severance Plan, the Executive shall be entitled to
severance compensation and benefits pursuant to the terms of the CIC Severance
Plan. To the extent that the Executive is not a Participant in the CIC Severance
Plan at the time of termination, the Executive shall be entitled to severance
compensation and benefits pursuant to the terms of Section 9(b).

6



--------------------------------------------------------------------------------



 



          (d) Termination by Death. If the Executive dies during the Employment
Term, the Executive’s employment will terminate and the Executive’s beneficiary
or if none, the Executive’s estate, shall be entitled to receive from the
Company, the Executive’s accrued, but unpaid Base Salary through the date of
termination of employment and any vested benefits under any Employee Plan in
accordance with the terms of such Employee Plan and applicable law.
          (e) Termination by Disability. If the Executive becomes Disabled,
prior to the expiration of the Employment Term, the Executive’s employment will
terminate and the Executive shall be entitled to:
     (i) receive periodic payments of Base Salary in the same frequency as the
Company’s payroll schedule for 12 months (reduced by any amounts paid under a
long-term disability plan (“LTD Plan”) now or hereafter sponsored by the Company
(calculated on a monthly basis)); and
     (ii) continued participation at then-existing participation and coverage
levels for 12 months in the Company’s medical, dental, vision and employee life
insurance plans comparable to the terms in effect from time to time for the
Company’s senior executives, including any co-payment and premium payment
requirements; provided, however, that the Company will not provide for cash in
lieu of these benefits under this Section 9(e)(ii).
          (f) No Mitigation Obligation. No amounts paid under Section 9 will be
reduced by any earnings that the Executive may receive from any other source.
The Executive’s coverage under the Company’s medical, dental, vision and
employee life insurance plans will terminate as of the date that the Executive
is eligible for comparable benefits from a new employer. The Executive shall
notify the Company within 30 days after becoming eligible for coverage of any
such benefits.
          (g) Forfeiture. Notwithstanding the foregoing, any right of the
Executive to receive termination payments and benefits hereunder shall be
forfeited to the extent of any amounts payable after any breach of Section 10,
11, 12, 13 or 15 by the Executive.
     10. Confidential Information; Statements to Third Parties.
          (a) During the Employment Term and on a permanent basis upon and
following termination of the Executive’s employment, the Executive acknowledges
that:
     (i) all information, whether reduced to writing (or in a form from which
information can be obtained, translated, or derived into reasonably usable form)
or not and whether compiled or created by the Company, any of its Subsidiaries
or any affiliates of the Company or its Subsidiaries (collectively, the “Company
Group”), which derives independent economic value from not being readily known
to or ascertainable by proper means by others who can obtain economic value from
the disclosure or use of such information, of a proprietary, private, secret or
confidential (including, without exception, inventions, products, processes,
methods, techniques, formulas, compositions, compounds, projects, developments,
sales strategies, plans, research data, clinical data, financial data,

7



--------------------------------------------------------------------------------



 



personnel data, computer programs, customer and supplier lists, trademarks,
service marks, copyrights (whether registered or unregistered), artwork, and
contacts at or knowledge of customers or prospective customers) nature
concerning the Company Group’s business, business relationships or financial
affairs (collectively, “Proprietary Information”) shall be the exclusive
property of the Company Group.
     (ii) the Proprietary Information of the Company Group gained by the
Executive during the Executive’s association with the Company Group was or will
be developed by and/or for the Company Group through substantial expenditure of
time, effort and money and constitutes valuable and unique property of the
Company Group;
     (iii) reasonable efforts have been put forth by the Company Group to
maintain the secrecy of its Proprietary Information;
     (iv) such Proprietary Information is and will remain the sole property of
the Company Group; and
     (v) any retention or use by the Executive of Proprietary Information after
the termination of the Executive’s services for the Company Group will
constitute a misappropriation of the Company Group’s Proprietary Information.
          (b) The Executive further acknowledges and agrees that he will take
all affirmative steps reasonably necessary or required by the Company to protect
the Proprietary Information from inappropriate disclosure during and after his
employment with the Company.
          (c) The Executive further agrees that all files, letters, memoranda,
reports, records, data, sketches, drawings, laboratory notebooks, program
listings, or other written, photographic, electronic, or other tangible material
containing or constituting Proprietary Information, whether created by the
Executive or others, which shall come into his custody or possession, regardless
of medium, shall be and are the exclusive property of the Company to be used by
him only in the performance of his duties for the Company. All such materials or
copies thereof and all tangible things and other property of the Company Group
in the Executive’s custody or possession shall be delivered to the Company (to
the extent the Executive has not already returned) in good condition, on or
before five business days subsequent to the earlier of: (i) a request by the
Company or (ii) the Executive’s termination of employment for any reason or
Cause, including for nonrenewal of this Agreement, Disability, termination by
the Company or termination by the Executive. After such delivery, the Executive
shall not retain any such materials or portions or copies thereof or any such
tangible things and other property and shall execute any statements or
affirmations of compliance under oath that the Company may require.
          (d) The Executive further agrees that his obligation not to disclose
or to use information and materials of the types set forth in Sections 10(a),
10(b) and 10(c) above, and his obligation to return materials and tangible
property, set forth in Section 10(c) above, also extends to such types of
information, materials and tangible property of customers of the Company Group,
consultants for the Company Group, suppliers to the Company Group, or other
third

8



--------------------------------------------------------------------------------



 



parties who may have disclosed or entrusted the same to the Company Group or to
the Executive.
          (e) The Executive further acknowledges and agrees that he will
continue to keep in strict confidence, and will not, directly or indirectly, at
any time, disclose, furnish, disseminate, make available, use or suffer to be
used in any manner any Proprietary Information of the Company Group without
limitation as to when or how the Executive may have acquired such Proprietary
Information and that he will not disclose any Proprietary Information to any
person or entity other than appropriate employees of the Company or use the same
for any purposes (other than in the performance of his duties as an employee of
the Company) without written approval of the Board, either during or after his
employment with the Company.
          (f) Further the Executive acknowledges that his obligation of
confidentiality will survive, regardless of any other breach of this Agreement
or any other agreement, by any party hereto, until and unless such Proprietary
Information of the Company Group has become, through no fault of the Executive,
generally known to the public. In the event that the Executive is required by
law, regulation, or court order to disclose any of the Company Group’s
Proprietary Information, the Executive will promptly notify the Company prior to
making any such disclosure to facilitate the Company seeking a protective order
or other appropriate remedy from the proper authority. The Executive further
agrees to cooperate with the Company in seeking such order or other remedy and
that, if the Company is not successful in precluding the requesting legal body
from requiring the disclosure of the Proprietary Information, the Executive will
furnish only that portion of the Proprietary Information that is legally
required, and the Executive will exercise all legal efforts to obtain reliable
assurances that confidential treatment will be accorded to the Proprietary
Information.
          (g) The Executive’s obligations under this Section 10 are in addition
to, and not in limitation of, all other obligations of confidentiality under the
Company’s policies, general legal or equitable principles or statutes.
          (h) During the Employment Term and following his termination of
employment:
     (i) the Executive shall not, directly or indirectly, make or cause to be
made any statements, including but not limited to, comments in books or printed
media, to any third parties criticizing or disparaging the Company Group or
commenting on the character or business reputation of the Company Group. Without
the prior written consent of the Board, unless otherwise required by law, the
Executive shall not (A) publicly comment in a manner adverse to the Company
Group concerning the status, plans or prospects of the business of the Company
Group or (B) publicly comment in a manner adverse to the Company Group
concerning the status, plans or prospects of any existing, threatened or
potential claims or litigation involving the Company Group;
     (ii) the Company shall comply with its policies regarding public statements
with respect to the Executive and any such statements shall be deemed

9



--------------------------------------------------------------------------------



 



to be made by the Company only if made or authorized by a member of the Board or
a senior executive officer of the Company; and
     (iii) nothing herein precludes honest and good faith reporting by the
Executive to appropriate Company or legal enforcement authorities.
          (i) The Executive acknowledges and agrees that a violation of the
foregoing provisions of this Section 10 would cause irreparable harm to the
Company Group, and that the Company’s remedy at law for any such violation would
be inadequate. In recognition of the foregoing, the Executive agrees that, in
addition to any other relief afforded by law or this Agreement, including
damages sustained by a breach of this Agreement and any forfeitures under
Section 9(g), and without the necessity or proof of actual damages, the Company
shall have the right to enforce this Agreement by specific remedies, which shall
include, among other things, temporary and permanent injunctions, it being the
understanding of the undersigned parties hereto that damages, the forfeitures
described above and injunctions shall all be proper modes of relief and are not
to be considered as alternative remedies.
     11. Non-Competition. In consideration of the Company entering into this
Agreement, for a period commencing on the Effective Date and ending on the
expiration of the Restricted Period:
          (a) The Executive covenants and agrees that the Executive will not,
directly or indirectly, engage in any activities on behalf of or have an
interest in any Competitor of the Company Group, whether as an owner, investor,
executive, manager, employee, independent consultant, contractor, advisor, or
otherwise. The Executive’s ownership of less than one percent (1%) of any class
of stock in a publicly traded corporation shall not be a breach of this
paragraph.
          (b) A “Competitor” is any entity doing business directly or indirectly
(e.g., as an owner, investor, provider of capital or otherwise) in the United
States including any territory of the United States (the “Territory”) that
provides products and/or services that are the same or similar to the products
and/or services that are currently being provided at the time of Executive’s
termination or that were provided by the Company Group during the two-year
period prior to the Executive’s separation from service with the Company Group.
          (c) The Executive acknowledges and agrees that due to the continually
evolving nature of the Company Group’s industry, the scope of its business
and/or the identities of Competitors may change over time. The Executive further
acknowledges and agrees that the Company Group markets its products and services
on a nationwide basis, encompassing the Territory and that the restrictions
imposed by this covenant, including the geographic scope, are reasonably
necessary to protect the Company Group’s legitimate interests.
          (d) The Executive covenants and agrees that should a court at any time
determine that any restriction or limitation in this Section 11 is unreasonable
or unenforceable, it will be deemed amended so as to provide the maximum
protection to the Company Group and be deemed reasonable and enforceable by the
court.
     12. Non-Solicitation. In consideration of the Company entering into this
Agreement,

10



--------------------------------------------------------------------------------



 



for a period commencing on the Effective Date and ending on the expiration of
the Restricted Period, the Executive hereby covenants and agrees that he shall
not, directly or indirectly, individually or on behalf of any other person or
entity do or suffer any of the following:
          (a) hire or employ or assist in hiring or employing any person who was
at any time during the last 18 months of Executive’s employment an employee,
representative or agent of any member of the Company Group or solicit, aid,
induce or attempt to solicit, aid, induce or persuade, directly or indirectly,
any person who is an employee, representative, or agent of any member of the
Company Group to leave his or her employment with any member of the Company
Group to accept employment with any other person or entity;
          (b) induce any person who is an employee, officer or agent of the
Company Group, or any of its affiliated, related or subsidiary entities to
terminate such relationship;
          (c) solicit any customer of the Company Group, or any person or entity
whose business the Company Group had solicited during the 180 day period prior
to termination of the Executive’s employment for purposes of business which is
competitive to the Company Group within the Territory; or
          (d) solicit, aid, induce, persuade or attempt to solicit, aid, induce
or persuade any person or entity to take any action that would result in a
Change in Control of the Company or to seek to control the Board in a material
manner.
          (e) For purposes of this Section 12, the term “solicit or persuade”
includes, but is not limited to, (i) initiating communications with an employee
of the Company Group relating to possible employment, (ii) offering bonuses or
additional compensation to encourage an employee of the Company Group to
terminate his employment, (iii) referring employees of the Company Group to
personnel or agents employed by competitors, suppliers or customers of the
Company Group, and (iv) initiating communications with any person or entity
relating to a possible Change in Control.
13. Developments.
          (a) The Executive acknowledges and agrees that he will make full and
prompt disclosure to the Company of all inventions, improvements, discoveries,
methods, developments, software, mask works, and works of authorship, whether
patentable or copyrightable or not, (i) which relate to the Company’s business
and have heretofore been created, made, conceived or reduced to practice by the
Executive or under his direction or jointly with others, and not assigned to
prior employers, or (ii) which have utility in or relate to the Company’s
business and are created, made, conceived or reduced to practice by the
Executive or under his direction or jointly with others during his employment
with the Company, whether or not during normal working hours or on the premises
of the Company (all of the foregoing of which are collectively referred to in
this Agreement as “Developments”).
          (b) The Executive further agrees to assign and does hereby assign to
the Company (or any person or entity designated by the Company) all of the
Executive’s rights, title and interest worldwide in and to all Developments and
all related patents, patent applications, copyrights and copyright applications,
and any other applications for registration of a proprietary

11



--------------------------------------------------------------------------------



 



right. This Section 13(b) shall not apply to Developments that the Executive
developed entirely on his own time without using the Company’s equipment,
supplies, facilities, or Proprietary Information and that does not, at the time
of conception or reduction to practice, have utility in or relate to the
Company’s business, or actual or demonstrably anticipated research or
development. The Executive understands that, to the extent this Agreement shall
be construed in accordance with the laws of any Territory which precludes a
requirement in an employee agreement to assign certain classes of inventions
made by an employee, this Section 13(b) shall be interpreted not to apply to any
invention which a court rules or the Company agrees falls within such classes.
          (c) The Executive further agrees to cooperate fully with the Company,
both during and after his employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and other countries)
relating to Developments. The Executive shall not be required to incur or pay
any costs or expenses in connection with the rendering of such cooperation. The
Executive will sign all papers, including, without limitation, copyright
applications, patent applications, declarations, oaths, formal assignments,
assignments of priority rights, and powers of attorney, and do all things that
the Company may reasonably deem necessary or desirable in order to protect its
rights and interests in any Development.
          (d) The Executive further acknowledges and agrees that if the Company
is unable, after reasonable effort, to secure the Executive’s signature on any
such papers, any executive officer of the Company shall be entitled to execute
any such papers as the Executive’s agent and attorney-in-fact, and the Executive
hereby irrevocably designates and appoints each executive officer of the Company
as his agent and attorney-in-fact to execute any such papers on the Executive’s
behalf, and to take any and all actions as the Company may deem necessary or
desirable in order to protect its rights and interests in any Development, under
the conditions described in this sentence.
     14. Remedies. The Executive and the Company agree that the covenants
contained in Sections 10, 11, 12 and 13 are reasonable under the circumstances,
and further agree that if in the opinion of any court of competent jurisdiction
any such covenant is not reasonable in any respect, such court will have the
right, power and authority to sever or modify any provision or provisions of
such covenants as to the court will appear not reasonable and to enforce the
remainder of the covenants as so amended. The Executive acknowledges and agrees
that the remedy at law available to the Company for breach of any of the
Executive’s obligations under Sections 10, 11, 12 and 13 would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, the Executive acknowledges, consents
and agrees that, in addition to any other rights or remedies that the Company
may have at law, in equity or under this Agreement, upon adequate proof to a
court of competent jurisdiction of the Executive’s violation of any such
provision of this Agreement, the Company will be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach, without the necessity of proof of actual damage. Without
limiting the applicability of this Section 14 or in any way affecting the right
of the Company to seek equitable remedies hereunder, in the event that the
Executive breaches any of the provisions of Sections 10, 11, 12 or 13 or engages
in any activity that would constitute a breach save for the Executive’s action
being in a state where any of the provisions of Sections

12



--------------------------------------------------------------------------------



 



10, 11, 12, 13 or this Section 14 is not enforceable as a matter of law, then
the Company’s obligation to pay any remaining severance compensation and
benefits that has not already been paid to Executive pursuant to Section 9 shall
be terminated.
     15. Continued Availability and Cooperation.
          (a) Following termination of the Executive’s employment, the Executive
shall cooperate fully with the Company and with the Company’s counsel in
connection with any present and future actual or threatened litigation,
administrative proceeding or investigation involving the Company that relates to
events, occurrences or conduct occurring (or claimed to have occurred) during
the period of the Executive’s employment by the Company. Cooperation will
include, but is not limited to:
     (i) making himself reasonably available for interviews and discussions with
the Company’s counsel as well as for depositions and trial testimony;
     (ii) if depositions or trial testimony are to occur, making himself
reasonably available and cooperating in the preparation therefore, as and to the
extent that the Company or the Company’s counsel reasonably requests;
     (iii) refraining from impeding in any way the Company’s prosecution or
defense of such litigation or administrative proceeding; and
     (iv) cooperating fully in the development and presentation of the Company’s
prosecution or defense of such litigation or administrative proceeding.
          (b) The Company will reimburse the Executive for reasonable travel,
lodging, telephone and similar expenses, as well as reasonable attorneys’ fees
(if independent legal counsel is necessary), incurred in connection with any
cooperation, consultation and advice rendered under this Agreement after the
Executive’s termination of employment.
     16. Dispute Resolution.
          (a) In the event that the Parties are unable to resolve any
controversy or claim arising out of or in connection with this Agreement or
breach thereof, either Party shall refer the dispute to binding arbitration,
which shall be the exclusive forum for resolving such claims. Such arbitration
will be administered by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) pursuant to its Employment Arbitration Rules and Procedures and
governed by Kansas law. The arbitration shall be conducted by a single
arbitrator selected by the Parties according to the rules of JAMS. In the event
that the Parties fail to agree on the selection of the arbitrator within 30 days
after either Party’s request for arbitration, the arbitrator will be chosen by
JAMS. The arbitration proceeding shall commence on a mutually agreeable date
within 90 days after the request for arbitration, unless otherwise agreed by the
Parties, and in the location where the Executive worked during the six months
immediately prior to the request for arbitration if that location is in Kansas
or Virginia, and if not, the location will be Kansas, unless the Parties agree
otherwise.

13



--------------------------------------------------------------------------------



 



          (b) The Parties agree that each will bear their own costs and
attorneys’ fees. The arbitrator shall not have authority to award attorneys’
fees or costs to any Party.
          (c) The arbitrator shall have no power or authority to make awards or
orders granting relief that would not be available to a Party in a court of law.
The arbitrator’s award is limited by and must comply with this Agreement and
applicable federal, state, and local laws. The decision of the arbitrator shall
be final and binding on the Parties.
          (d) Notwithstanding the foregoing, no claim or controversy for
injunctive or equitable relief contemplated by or allowed under applicable law
pursuant to Sections 10, 11, 12 and 13 of this Agreement will be subject to
arbitration under this Section 16, but will instead be subject to determination
in a court of competent jurisdiction in the state of the Place of Performance,
which court shall apply Kansas law consistent with Section 21 of this Agreement,
where either Party may seek injunctive or equitable relief.
     17. Other Agreements. No agreements (other than the agreements evidencing
any grants of equity awards) or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or other
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.
     18. Withholding of Taxes. The Company will withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as the
Company is required to withhold pursuant to any law or government regulation or
ruling.
     19. Successors and Binding Agreement.
          (a) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement will be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of this Agreement), but will not otherwise be
assignable, transferable or delegable by the Company, except that the Company
may assign and transfer this Agreement and delegate its duties thereunder to a
wholly owned Subsidiary.
          (b) This Agreement will inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

14



--------------------------------------------------------------------------------



 



          (c) This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in Sections 19(a) and 19(b). Without limiting the generality or effect
of the foregoing, the Executive’s right to receive payments hereunder will not
be assignable, transferable or delegable, whether by pledge, creation of a
security interest, or otherwise, other than by a transfer by the Executive’s
will or by the laws of descent and distribution and, in the event of any
attempted assignment or transfer contrary to this Section 19(c), the Company
shall have no liability to pay any amount so attempted to be assigned,
transferred or delegated.
     20. Notices. All communications, including without limitation notices,
consents, requests or approvals, required or permitted to be given hereunder
will be in writing and will be duly given when hand delivered or dispatched by
electronic facsimile transmission (with receipt thereof confirmed), or five
business days after having been mailed by United States registered or certified
mail, return receipt requested, postage prepaid, or three business days after
having been sent by a nationally recognized overnight courier service such as
Federal Express or UPS, addressed to the Company (to the attention of the
General Counsel of the Company) at its principal executive offices and to the
Executive at his principal residence, or to such other address as any party may
have furnished to the other in writing and in accordance herewith, except that
notices of changes of address shall be effective only upon receipt.
     21. Governing Law and Choice of Forum.
          (a) This Agreement will be construed and enforced according to the
laws of the State of Kansas, without giving effect to the conflict of laws
principles thereof.
          (b) To the extent not otherwise provided for by the Section 16 of this
Agreement, the Executive and the Company consent to the jurisdiction of all
state and federal courts located in Overland Park, Johnson County, Kansas, as
well as to the jurisdiction of all courts of which an appeal may be taken from
such courts, for the purpose of any suit, action, or other proceeding arising
out of, or in connection with, this Agreement or that otherwise arise out of the
employment relationship. Each party hereby expressly waives any and all rights
to bring any suit, action, or other proceeding in or before any court or
tribunal other than the courts described above and covenants that it shall not
seek in any manner to resolve any dispute other than as set forth in this
paragraph. Further, the Executive and the Company hereby expressly waive any and
all objections either may have to venue, including, without limitation, the
inconvenience of such forum, in any of such courts. In addition, each of the
parties consents to the service of process by personal service or any manner in
which notices may be delivered hereunder in accordance with this Agreement.
     22. Validity/Severability. If any provision of this Agreement or the
application of any provision is held invalid, unenforceable or otherwise
illegal, the remainder of this Agreement and the application of such provision
will not be affected, and the provision so held to be invalid, unenforceable or
otherwise illegal will be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid or legal. To the extent any provisions
held to be invalid, unenforceable or otherwise illegal cannot be reformed, such
provisions are to be stricken herefrom and the remainder of this Agreement will
be binding on the parties and their successors

15



--------------------------------------------------------------------------------



 



and assigns as if such invalid or illegal provisions were never included in this
Agreement from the first instance.
     23. Survival of Provisions. Notwithstanding any other provision of this
Agreement, the parties’ respective rights and obligations under Sections 10, 11,
12, 13, 14, 15, 16, 18, 22 and 26 will survive any termination or expiration of
this Agreement or the termination of the Executive’s employment.
     24. Representations and Acknowledgements.
          (a) The Executive hereby represents that, other than agreements with
his former employer AT&T Inc., he is not subject to any restriction of any
nature whatsoever on his ability to enter into this Agreement or to perform his
duties and responsibilities hereunder, including, but not limited to, any
covenant not to compete with any former employer, any covenant not to disclose
or use any non-public information acquired during the course of any former
employment or any covenant not to solicit any customer of any former employer.
          (b) The Executive hereby represents that, except as he has disclosed
in writing to the Company, he is not bound by the terms of any agreement with
any previous employer or other party to refrain from using or disclosing any
trade secret or confidential or proprietary information in the course of the
Executive’s employment with the Company or to refrain from competing, directly
or indirectly, with the business of such previous employer or any other party.
          (c) The Executive further represents that, to the best of his
knowledge, his performance of all the terms of this Agreement and as an employee
of the Company does not and will not breach any agreement with another party,
including without limitation any agreement to keep in confidence proprietary
information, knowledge or data the Executive acquired in confidence or in trust
prior to his employment with the Company, and that he will not knowingly
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.
          (d) The Company will indemnify the Executive (and the Executive’s
successors) against all costs, charges, and expenses whatsoever incurred or
sustained by the Executive in connection with any action, suit, or proceeding
commenced against the Executive by AT&T Inc., or any affiliate of AT&T Inc., by
reason of the Executive’s entering into this Agreement or agreeing to become an
employee of the Company.
          (e) The Executive acknowledges that he will not be entitled to any
consideration or reimbursement of legal fees in connection with execution of
this Agreement.
          (f) The Executive hereby represents and agrees that, during the
Restricted Period, if the Executive is offered employment or the opportunity to
enter into any business activity, whether as owner, investor, executive,
manager, employee, independent consultant, contractor, advisor or otherwise, the
Executive will inform the offeror of the existence of Sections 10, 11, 12 and 13
of this Agreement and provide the offeror a copy thereof. The Executive
authorizes the Company to provide a copy of the relevant provisions of this
Agreement to any of the persons or entities described in this Section 24(e) and
to make such persons aware of the Executive’s obligations under this Agreement.

16



--------------------------------------------------------------------------------



 



     25. Compliance with Code Section 409A. This Agreement is intended to be
administered and interpreted in a manner that is consistent with the
requirements of Section 409A of the Code. The timing of all payments or benefits
provided in this Agreement, are therefore subject to the requirements of
Section 409A of the Code and other provisions of the Code and the implementing
regulations of the Code. Notwithstanding the foregoing, no particular tax result
for the Executive with respect to any income recognized by the Executive in
connection with the Agreement is guaranteed, and the Executive shall be
responsible for any taxes, penalties and interest imposed on him under or as a
result of Section 409A of the Code in connection with the Agreement.
     26. Amendment; Waiver. Except as otherwise provided herein, this Agreement
may not be modified, amended or waived in any manner except by an instrument in
writing signed by both Parties hereto. No waiver by either Party at any time of
any breach by the other Party hereto or compliance with any condition or
provision of this Agreement to be performed by such other Party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
     27. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.
     28. Headings. Unless otherwise noted, the headings of sections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.
     29. Defined Terms.
          (a) “Agreement” has the meaning set forth in the preamble.
          (b) “Base Salary” has the meaning set forth in Section 4(a).
          (c) “Board” has the meaning set forth in Section 3(a).
          (d) “Bonus Award” has the meaning set forth in Section 4(b)(ii).
          (e) “Bylaws” means the Amended and Restated Sprint Nextel Corporation
Bylaws, as may be amended from time to time.
          (f) “Capped Bonus Award” shall mean the lesser of the annual Target
Bonus or actual performance for such fiscal year in accordance with the then
existing terms of the STIP, which shall not be payable until the Compensation
Committee has determined that any incentive targets have been achieved and the
subsequent designated payout date has arrived.
          (g) “Cause” shall mean:
     (i) any act or omission constituting a material breach by the Executive of
any provisions of this Agreement

17



--------------------------------------------------------------------------------



 



     (ii) the willful failure by the Executive to perform his duties hereunder
(other than any such failure resulting from the Executive’s Disability), after
demand for performance is delivered by the Company that identifies the manner in
which the Company believes the Executive has not performed his duties, if,
within 30 days of such demand, the Executive fails to cure any such failure
capable of being cured;
     (iii) any intentional act or misconduct materially injurious to the Company
or any Subsidiary, financial or otherwise, or including, but not limited to,
misappropriation, fraud including with respect to the Company’s accounting and
financial statements, embezzlement or conversion by the Executive of the
Company’s or any of its Subsidiary’s property in connection with the Executive’s
duties or in the course of the Executive’s employment with the Company;
     (iv) the conviction (or plea of no contest) of the Executive for any felony
or the indictment of the Executive for any felony including, but not limited to,
any felony involving fraud, moral turpitude, embezzlement or theft in connection
with the Executive’s duties or in the course of the Executive’s employment with
the Company;
     (v) the commission of any intentional or knowing violation of any antifraud
provision of the federal or state securities laws;
     (vi) the Board reasonably believes in its good faith judgment that the
Executive has committed any of the acts referred to in this Section 29(g)(v);
     (vii) there is a final, non-appealable order in a proceeding before a court
of competent jurisdiction or a final order in an administrative proceeding
finding that the Executive committed any willful misconduct or criminal activity
(excluding minor traffic violations or other minor offenses) which commission is
materially inimical to the interests of the Company or any Subsidiary, whether
for his personal benefit or in connection with his duties for the Company or any
Subsidiary;
     (viii) current alcohol or prescription drug abuse affecting work
performance;
     (ix) current illegal use of drugs; or
     (x) violation of the Company’s Code of Conduct, with written notice of
termination by the Company for Cause in each case provided under this
Section 29(g).
     For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company.

18



--------------------------------------------------------------------------------



 



          (h) “Change in Control” has the meaning set forth in the CIC Severance
Plan.
          (i) “Chief Executive Officer” has the meaning set forth in
Section 3(a).
          (j) “CIC Severance Plan” means the Company’s Change in Control
Severance Plan, as may be amended from time to time, or any successor plan,
program or arrangement thereto.
          (k) “CIC Severance Protection Period” has the meaning set forth in the
CIC Severance Plan.
          (l) “Certificate of Incorporation” means the Amended and Restated
Articles of Incorporation of Sprint Nextel Corporation, as may be amended from
time to time.
          (m) “Code” has the meaning set forth in Section 4(b)(v).
          (n) “Company” has the meaning set forth in the preamble.
          (o) “Company Group” has the meaning set forth in Section 10(a)(i).
          (p) “Compensation Committee” means the Human Capital and Compensation
Committee of the Board.
          (q) “Competitor” has the meaning set forth in Section 11(b).
          (r) “Developments” has the meaning set forth in Section 13(a).
          (s) “Disability” or “Disabled” shall mean:
     (i) the Executive’s incapacity due to physical or mental illness to
substantially perform his duties and the essential functions of his position,
with or without reasonable accommodation, on a full-time basis for six
consecutive months as determined by the Board in its reasonable discretion, and
within 30 days after a notice of termination is thereafter given by the Company,
the Executive shall not have returned to the full-time performance of the
Executive’s duties; and, further,
     (ii) the Executive becomes eligible to receive benefits under the LTD Plan;
provided, however, if the Executive shall not agree with a determination to
terminate his employment because of Disability, the question of the Executive’s
disability shall be subject to the certification of a qualified medical doctor
agreed to by the Company and the Executive. The costs of such qualified medical
doctor shall be paid for by the Company.
          (t) “Effective Date” has the meaning set forth in the preamble.
          (u) “Employee Plans” has the meaning set forth in Section 5(a).

19



--------------------------------------------------------------------------------



 



          (v) “Employment Term” means the Initial Employment Term and any
Renewal Term.
          (w) “Executive” has the meaning set forth in the preamble.
          (x) “Good Reason” means the occurrence of any of the following without
the Executive’s written consent, unless within 30 days of the Executive’s
written notice of termination of employment for Good Reason, the Company cures
any such occurrence:
     (i) the Company’s material breach of this Agreement;
     (ii) a reduction in the Executive’s Base Salary, as set forth in
Section 4(a), or Target Bonus, as set forth in Section 4(b)(ii) (that is not in
either case agreed to by the Executive), as compared to the corresponding
circumstances in place on the Effective Date as may be increased pursuant to
Section 4, except for across-the-board reductions generally applicable to all
senior executives; or
     (iii) relocation of the Executive’s Place of Performance more than 50 miles
without the Executive’s consent; provided, however, that relocation of the
Executive between the principal executive offices of the Company in the vicinity
of Fairfax County, Virginia and the operational offices of the Company in the
vicinity of Johnson County, Kansas shall not constitute Good Reason.
Any occurrence of Good Reason shall be deemed to be waived by the Executive
unless the Executive provides the Company written notice of termination of
employment for Good Reason within 60 days of the event giving rise to Good
Reason.
          (y) “Initial Employment Term” has the meaning set forth in Section 2.
          (z) “JAMS” has the meaning set forth in Section 16.
          (aa) “LTD Plan” has the meaning set forth in Section 9(e).
          (bb) “LTSIP” means the Company’s 2007 Omnibus Incentive Plan,
effective May 8, 2007, as may be amended from time to time, or any successor
plan, program or arrangement thereto.
          (cc) “LTSIP Target Award Opportunities” has the meaning set forth in
Section 4(b)(iii).
          (dd) “Parties” has the meaning set forth in the recitals.
          (ee) “Party” has the meaning set forth in the recitals.
          (ff) “Payment Period” means the 24 month period following the latest
of: (i) the date specified in this Agreement, (ii) the Executive’s “separation
from service” with the Company or (iii) if the Executive is a “specified
employee,” the first business day that is after the date that is six months
following the date of the Executive’s “separation from service” with the

20



--------------------------------------------------------------------------------



 



Company to the extent required in order to avoid the imposition of taxes or
penalties under Code Section 409A; except, in the case clause (iii) applies, the
Executive will be paid a lump-sum cash payment equal to the aggregate amount the
Executive would have been entitled to receive during such six month period and
the Executive’s Payment Period shall then be the 18 month period following such
six month period. “Separation from service” and “specified employee” have the
meanings ascribed to such phrases in Code Section 409A.
          (gg) “Place of Performance” has the meaning set forth in Section 8.
          (hh) “Proprietary Information” has the meaning set forth in
Section 10(a)(i).
          (ii) “Renewal Term” has the meaning set forth in Section 2.
          (jj) “Restricted Period” means the 24 month period following the
Executive’s date of termination of employment with the Company for any reason or
Cause, including for nonrenewal of this Agreement, Disability, termination by
the Company or termination by the Executive.
          (kk) “Separation Plan” means the Company’s Separation Plan Amended and
Restated Effective August 13, 2006, as may be amended from time to time or any
successor plan, program, arrangement or agreement thereto.
          (ll) “STIP” means the Company’s Short-Term Incentive Plan, effective
January 1, 2006, as may be amended from time to time, or any successor plan,
program or arrangement thereto.
          (mm) “Subsidiary” shall mean any entity, corporation, partnership
(general or limited), limited liability company, entity, firm, business
organization, enterprise, association or joint venture in which the Company
directly or indirectly controls ten percent or more of the voting interest.
           (nn) “Target Bonuses” has the meaning set forth in Section 4(b)(ii).
          (oo) “Territory” has the meaning set forth in Section 11(b).
           (pp) “AT&T Inc.” has the meaning set forth in Section 5(c).

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
an officer pursuant to the authority of its Board, and the Executive has
executed this Agreement, as of the day and year first written above.

            SPRINT NEXTEL CORPORATION
      By:   /s/ Sandra J. Price         Sandra J. Price        Senior Vice
President Human Resources   

                  /s/ Keith O. Cowan       Keith O. Cowan   

22